[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
Based on the decision by this court in the case of Cornelius A. Millane, Jr. v. Zoning Board of Appeals of the Town of Cromwell, et al, Middlesex Judicial District No. 59312, (April 22, 1991), the court hereby enjoins the defendants from violating the Zoning Regulations of the Town of Cromwell and the Special Permit of June 5, 1990, and orders the defendants to comply with said Zoning Regulations and the Special Permit of June 5, 1990.
HENDEL, J. CT Page 3028